DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 12, filed 8/24/2022, with respect to USC 101 and 112 rejections have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 
Applicant's arguments filed 8/24/2020 with regards to the USC 103 rejection have been fully considered but they are not persuasive. On Pages 12-13, the Applicant argued that the Tran reference does not disclose receiving PPG waveform data and determining at least one physiological state of the user based at least in part on the PPG waveform data. The Examiner respectfully disagrees, citing Fig. 5 and Para. 202 and 229 wherein the invention disclosed by Tran uses an optical device aka PPG sensor that tracks the heart rate of a user and uses the heart rate to determine a fall detection state of a user (eg. Fig. 5, step 1006). The PPG waveform being received is an inherent quality of the PPG sensor since the output of a PPG sensor is a waveform.
The prior art rejection is maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8, 9, 12-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Tran (US 2016/0287166 A1) (cited previously).
Regarding claim 1, 12, and 14, Tran discloses a method, comprising: receiving physiological data of a user or patient at a computer system, the physiological data comprising photoplethysmography (PPG) waveform data (eg. Fig. 5, Para. 202 and 229); determining, at least one physiological state of the user or patient, based at least in part on the PPG waveform data of the use or patient (eg. Fig. 5, Para. 198, 202, and 229), using the computer system; sending, with the computing system and to a user device, the determined at least one physiological state of the user or patient from the computer system to a user or patient device (eg. Fig. 5-6A, 1382 display, Para. 198-200 and processor/computer system in 1380); and outputting one or more display signals from the computer system to the user or patient device for displaying on a display screen of the user or patient device the determined at least one physiological state of the user (eg. Para. 13).
It would have been obvious to one of ordinary skill in the art to have combined the embodiments of Tran to use a PPG sensor in combination with the accelerometers to more effectively identify and treat patient conditions by having more patient data to analyze and the PPG sensor is a common optical sensor in the art for measuring heart rate (Eg. Para. 3, 10-11, and 43-45 and 198-202 and 229).
Regarding claims 2 and 13, Tran discloses monitoring the physiological data of the user or patient using one or more sensors that sense the PPG waveform data eg. (Fig. 5, heart rate 1006, Para. 202 and 229 PPG and at least one of one or more postures or one or more motions of the user or patient, and monitored physiological data including the monitored one or more postures or the one or more motions from the one or more sensors to the computing system (Fig. 5, accelerometer data 1004, Para. 198).
Regarding claim 6 and 18, Tran discloses the at least one physiological state of the user or patient using the one or more sensors, wherein each of the one or more sensors comprises one or more sensors measuring hemodynamic status of the user; one or more sensors measuring closeness of hemodynamic collapse due to at least one of heat stress, hydration, or central fluid loss; one or more sensors that continuously capture one or more pulsatile components of a cardiac cycle of the user or patient; one or more electrocardiograph sensors; or one or more respiration rate sensors (eg. Para. 34, 37, 202 and 229, PPG sensor); wherein the one or more sensors that continuously capture the one or more pulsatile components of the cardiac cycle of the user or patient comprises at least one of radio frequency ("RF") sensor, a photoplethysmograph ("PPG"), a volume clamp, or a continuous blood pressure ("BP") sensor (eg. Para. 202 and 229, PPG sensor); monitoring one or more ambient environmental conditions using one or more additional sensors, wherein the one or more ambient environmental conditions each comprises one of moisture, humidity, rainfall, temperature, atmospheric pressure, air quality, windspeed, windchill, or altitude; receiving the monitored physiological state of the user or patient at the computing system; and receiving, the monitored one or more ambient environmental conditions at the computing system (eg. Para. 34); wherein determining the at least one physiological state of the user or patient using the computing system comprises determining, at least one physiological state of the user or patient based at least in part on one or more ambient environmental conditions (eg. Fig. 6A 1002 in-door positioning system eg. Para. 37, 90, 180, 198).
Regarding claim 8, herein the at least one physiological state of the user or patient comprises at least one of a hydration state of the user or patient, a dehydration state of the user or patient, a fitness state of the user or patient, a health state of the user or patient, an exertion readiness state of the user or patient, a fatigue state of the user or patient, an alertness level of the user or patient, an altitude sickness state of the user or patient, a level of tolerance to heat of the user or patient, a level of tolerance to cold of the user or patient, a level of tolerance to other environmental conditions of the user or patient, a level of tolerance to liquid limitations of the user or patient, a level of tolerance to blood loss of the user or patient, or one or more states of illness of the user or patient (eg. Para. 218).
Regarding claims 9 and 19, Tran discloses a log including one or more recordings of previous verbal commands issued by the user or patient in the user or patient device, respectively, the log including a recording of the verbal commands; wherein when the commands comprise verbal commands and the method further comprises determining an irregular speech pattern in the verbal command issued by the user or patient usinq the computinq system; wherein the at least one physiological state of the user or patient is further determined based at least in part on determination of a presence of the irregular speech pattern (eg. Para. 110, 134, 212).
Regarding claim 15, Tran discloses one or more sensors are each encapsulated within a sensor device, wherein each sensor device comprises one of a patch-based sensor device, a wrist strap-based sensor device, an arm strap-based sensor device, a head band-based sensor device, a belt- based sensor device, a leg strap-based sensor device, an ankle strap-based sensor device, or a shoe strap-based sensor device (eg. Train, Fig. 6A, Para. 37, wrist band and leg).
Regarding claim 17, Tran discloses Tran discloses receiving, with a user interface of the user device, a verbal command to initiate sensor recording as the user is in one of a body state or a transition between two body states among the at least one of the one or more body states or the one or more transitions between body states of the user; sending, with the user device and to one or more first sensors, the received verbal command to initiate sensor recording; in response to receiving the verbal command to initiate sensor recording, initiating, with the one or more first sensors, sensor recording to monitor at least one of one or more postures or one or more motions of the user; storing, with the computing system and in a datastore, an association between the initiated sensor recording and the one of the body state or the transition between the two body states corresponding to the received verbal command; and sending, with the one or more first sensors and to the computing system, data regarding the monitored at least one of the one or more postures or the one or more motions of the user, wherein the physiological data of the user comprises the data regarding the monitored at least one of the one or more postures or the one or more motions of the user and data regarding the association between the initiated sensor recording and the one of the body state or the transition between the two body states corresponding to the received verbal command (eg. Para. 14, 137, 139, 200, 323).
Regarding claims 21-23, Tran discloses the physiological data further comprises electrocardiograph data (Eg. Fig. 1, Para. 34-43).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166 A1) in view of Javey (US 2018/0263539 A1) (cited previously).
Regarding claim 10 and 20, Tran discloses the invention of claim 9, but does not disclose  physiological data indicative of sodium content of the user's or patient's perspiration using one or more first sensors; wherein the at least one physiological state of the user or patient comprises hyponatremia or hypernatremia, wherein the method further comprises determining whether the user or patient is in the of hyponatremia or hypernatremia using the computer system based, at least in part, on the physiological data indicative of sodium content of the user's or patient's perspiration.
Javey teaches a worn wristband with sensors that detect sodium levels and predict the likelihood of conditions like hyponatremia (Eg. Para. 62, 76, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Tran with the sodium monitoring as taught by Javey to expand the diagnoses of more alert conditions based on physiological data (eg. Javey, Para. 62).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166 A1) in view of McCombie (US 2010/0298656 A1) (cited previously).
Regarding claim 11, Tran discloses the invention of claim 1, but does not disclose the physiological data of the user includes 2 waveform data, wherein the method further comprises: generating, using one or more first sensors, motion data indicative of user movement; sending the motion data from one or more sensors to the computing system; and mitigating, via the computing system, motion artifacts from the PPG waveform data of the physiological data based, at least in part, on the motion data.
McCombie teaches a wrist worn vital signs monitoring device that uses accelerometer motion to modulate the waveforms to remove motion related artifacts (Eg. Para. 72).
It would have been obvious to have combined the invention of Tran with the motion artifact removal as taught by McCombie to improve the accuracy of physiological information collecting and diagnosis of alert conditions while a patient is in motion (eg. McCombie, Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792   

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792